                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION
MARILYN P. HARRIS,                 )
                                   )
      Plaintiff,                   )
                                   )
v.                                 )            CV418-028
                                    )
WAL-MART STORES INC.;               )
WAL-MART STORES EAST, LP            )
                                    )
      Defendants.                   )

                   REPORT AND RECOMMENDATION

      Defendants have informed the Court that plaintiff has not complied

— after being granted multiple opportunities to do so, see docs. 21, 25, 30

— with the Court’s Order that she meaningfully respond to defendants’

outstanding discovery requests. Docs. 32 & 33; see doc. 31 (order vacating

Order to Show Cause because it appeared plaintiff had finally complied).

Plaintiff has been given opportunity after opportunity, guidance and

extended time and has declined to obey this Court’s orders. Her willful

refusal to comply with either her discovery obligations or this Court’s

orders warrants dismissal for abandonment and failure to comply. See

Fed. R. Civ. P. 41(b) (authorizing district courts to dismiss an action for

failure to obey a court order); L.R. 41.1(a) & (c) (authorizing district court
to dismiss for failure to abide discovery obligations and for lack of

prosecution); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (courts

have the inherent authority to dismiss claims for lack of prosecution);

Collins v. Lake Helen, L.P., 249 F. App’x 116, 120 (11th Cir. 2007)

(“[D]istrict court[s] possesses the inherent power to police [their]

docket[s]” and to prune out those cases left to languish by their litigants).

      In sum, plaintiff’s Complaint should be DISMISSED. 1 This Report

and Recommendation (R&R) is submitted to the district judge assigned

to this action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local

Rule 72.3.     Within 14 days of service, any party may file written

objections to this R&R with the Court and serve a copy on all parties.

The document should be captioned “Objections to Magistrate Judge’s

Report and Recommendations.” Any request for additional time to file

objections should be filed with the Clerk for consideration by the assigned

district judge.

      After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The


1
    Given the Court’s recommendation that’s plaintiff’s Complaint be dismissed for
failure to comply with a Court order, defendant’s motions to vacate and for
reconsideration of the Court’s order terminating its Order to Show Cause (docs. 32 &
33) are further deemed MOOT.
district judge will review the magistrate judge’s findings and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonett v. V.A. Leasing Corp.,

648 F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F.

App’x 542, 545 (11th Cir. 2015).

     SO REPORTED AND RECOMMENDED, this                       31st   day of

January, 2019.

                                     _______________________________
                                     _____________________________
                                     CHRRIS
                                          STOPH E L. RAY
                                       HRISTOPHER
                                             PHER
                                             PH
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
